Judgment, Supreme Court, New York County (Alice Schlesinger, J.), entered March 21, 1996, which denied petitioners’ application, brought pursuant to CPLR article 78, to annul a determination of respondent Environmental Control Board, inter alia, finding that petitioners had violated asbestos regulations, unanimously affirmed, without costs.
Petitioners were properly found to be in violation of each of the asbestos regulations in question. The statutory scheme relating to asbestos, read as a whole and in light of its policy objectives, gives respondents broad authority to make rules for the protection of the public and workers, including imposition of strict liability and application of the principle of respondeat superior (cf. Cunningham v L.P.T.G. Farragut Realty Corp., 200 AD2d 651, 652-653).
We find that 15 RCNY 1-91 (c) imposed upon petitioner contractor the duty of instructing its employees not to use altered gloves. We further find that the evidence permitted a rational inference that this duty was breached. We have considered petitioners’ remaining contentions and find them to be without merit. Concur—Milonas, J. P., Nardelli, Williams, Mazzarelli and Andrias, JJ.